Day, J.
í is aud<3oiísie(S-®: tionT. Plaintiff’s claim is mainly based upon the ground that the conveyance from Price to Oole was fraudulent) and that the property still continued subject Price’s debts. If this be not so, plaintiff’s attachment of the premises in question, as the property of Price, and his subsequent purchase of them at the sheriff’s sale, did not constitute him a subsequent incumbrancer, and did not give him a right to redeem from the sale to Dewey. A careful examination of the testimony produced fails to convince us that the sale to Cole was, upon the part of Oole, fraudulent as to the creditors of Price. The testimony of Oole is positive that he did not know Price was indebted to plaintiff, and Price testifies that he did not inform Cole that he owed plaintiff. The consideration paid, in view of the incumbrances upon the property, is not so inadequate as to be a badge of fraud. In fact the price paid, in connection with the incumbrances, is within a very small amount of what may reasonably be regarded as the full value of the property.
„ take ni deed: judicial sale. II. Plaintiff further claims that Oole, by refusing to tender within the year, the sum of $43.71, the amount in which the judgment was, bv mistake, too small, has RRed to effect a redemption, and that plaintiff*, as assignee of Dewey, is entitled to the sheriff’s deed. This position is not tenable. Oole, by his purchase of the mortgaged property, did not assume the payment of the debt. He tendered the full amount of the judgment, interest and costs, being the sum for which the property sold. So long as the judgment remained uncorreoted he was not under legal obligation to tender more.
Affirmed.